Citation Nr: 1748551	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right (major) carpal tunnel syndrome (CTS) prior to September 2, 2015.

2.  Entitlement to a disability rating in excess of 30 percent for right (major) CTS after September 3, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1982 to December 1982 and January 1984 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a timely appeal in March 2009.
 
This matter was previously before the Board on several occasions.  In a July 2012 decision, the Board denied the Veteran's claim.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2013, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  Thereafter, in a July 2013 decision, the Board again denied the increased rating claim, and the Veteran again appealed the decision to the Court.  As a result, in October 2014, on the basis of a Memorandum Decision, the Court vacated the July 2013 denial and remanded the matter to the Board for further action.  Following the vacatur, in April 2015, the Board remanded the appeal to the RO for additional development.  While the case was in remand status, the RO increased the Veteran's disability rating for right CTS to 30 percent, effective September 3, 2015.  In April 2016, the Board again remanded the appeal for additional development, and in a March 2017 decision, the Board denied the Veteran's claim.  She again appealed the Board's decision to the Court which, in September 2017, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action.  The matter is once again before the Board for appellate consideration of the issue on appeal.

The Veteran initially requested a hearing before the Board via her March 2009 VA Form 9.  However, in July 2010, the Veteran submitted a written statement reflecting her desire to withdraw the hearing request.   The Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704 (2016).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, yet another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's carpal tunnel syndrome (CTS) is currently rated under Diagnostic Code 8515.  However, in order to adequately assess the Veteran's claim, the Board must determine whether the Veteran's specific symptoms - e.g., nerve impairment, neuralgia, decreased dexterity and strength, loss of sensation, and incoordination - more closely resemble paralysis of the median nerve (DC 8515) or of the lower radicular group (DC 8512).  However, in order to make this determination, a new examination is required to resolve this issue before rating her condition under the appropriate diagnostic code.

Historically, the Veteran was afforded a VA examination to address the nature and severity of her service-connected CTS in May 2016.  In this regard, the examiner found that the Veteran's symptoms attributable to her peripheral nerve condition were severe and noted a diagnosis of bilateral carpal tunnel syndrome.  It was recorded that the Veteran wore a brace for "presumed carpal tunnel syndrome."  Furthermore, diagnostic testing showed a normal study, and the examiner concluded that "there is no electrophysiologic evidence of a median neuropathy (i.e. carpal tunnel syndrome) or other large fiber neuropathy in [the] right upper limb."  However, the examiner did not discuss the subjective evidence relating to the Veteran's neuropathy.  Indeed, the September 2015 examiner found moderate incomplete paralysis of the Veteran's right median nerve without conducting diagnostic testing, ostensibly based on her examination of the Veteran and the subjective factors she elicited from the Veteran.  On remand, if the same is found from the new examination, the Board needs the examiner to address the apparent inconsistencies between the symptoms that were found to be severe and the normal diagnostic studies.

Furthermore, in light of the Court's decision, the examiner should conduct a severity evaluation for the lower radicular group if needed.  The Board takes note that a severity evaluation was conducted for the radial, median, and ulnar nerves, but a response for the lower radicular group was not provided.  Additionally, the examiner remarked that "carpal tunnel syndrome involves only the median nerve."  She then added that "even if other nerves are involve[d] in the upper extremities this does not constitute nor is it a complication of carpal tunnel syndrome."  As a result, the Board needs an investigation that examines all the nerve groups that could be causing the Veteran's disability of her right extremity.  Furthermore, if appropriate, the examiner should conduct any other diagnostic testing to assess the lower radicular group.

The examiner should also provide a discussion or assessment as to what symptoms the Veteran suffers from in order to help VA accurately assess her disability.

After the examination is conducted, the RO should address the Veteran's symptoms and determine whether they should be more accurately assessed under 8512 or 8515.  8512 considers all the nerves of the lower radicular group while 8515 considers only the median nerve.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records if they exist.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.  As a result, the examiner is requested to review all pertinent records associated with the claims file and a notation of such should be completed.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral carpal tunnel syndrome.  In particular, the examiner should identify the affected nerve or nerve group.  He or she should specifically indicate whether the median nerve, ulnar nerve, and lower radicular group are affected.

For each nerve or nerve group affected, the examiner should indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.

To the extent possible, the examiner should distinguish the symptomatology attributable to each nerve.  If the examiner is unable to distinguish the symptoms attributed to each nerve, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.

The AOJ should consider whether all manifestations of the Veteran's bilateral carpal tunnel syndrome are appropriately rated, to include whether the Veteran's disability is more appropriately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512 (lower radicular group).

If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

